787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ABBAS HASSAIN, Plaintiff-Appellant,v.CALVIN EDWARDS; MR. WATKINS; MR. FARRIS; GOLDEN ACRE TURKEY,Defendants-Appellees.
85-1802
United States Court of Appeals, Sixth Circuit.
3/3/86

AFFIRMED
E.D.Mich.
ORDER
BEFORE:  LIVELY, Chief Judge, MERRITT and NELSON, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, defendants' motion to dismiss and the brief of plaintiff, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, plaintiff seeks redress for alleged violations of his constitutional rights by the named defendants.  Specifically, he claims that the defendants are responsible for a case of food poisoning he contracted while an inmate at Federal Correctional Institution, Milan, Michigan.  The district court ultimately dismissed this action and plaintiff has appealed.  Defendants have filed a motion to dismiss the appeal.  Plaintiff has filed an appellate brief pro so.


3
Upon consideration, we find ourselves in agreement with the district court.  The meat supplier, Golden Acre Turkey, was found not to have acted under color of law.  This is supported by the record and we agree with this determination.  We also find that no error was committed in dismissing Warden Edwards and Mr. Watkins.  Negligence is not a basis of liability.  Daniels v. Williams, 54 U.S.L.W. 4090 (U.S. Jan. 21, 1986).  Finally our examination of the record convinces us that the reported poisoning incident is largely undocumented, appears to have been restricted to plaintiff, and did not rise to the level of a constitutional violation.  We affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion to dismiss is denied and that the final order of the district court be and it is hereby affirmed.